

116 HRES 753 IH: Commemorating the life of William D. Ruckelshaus.
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 753IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Ms. Jayapal (for herself, Ms. DelBene, Mr. Larsen of Washington, Ms. Herrera Beutler, Mr. Newhouse, Mrs. Rodgers of Washington, Mr. Kilmer, Ms. Schrier, Mr. Smith of Washington, and Mr. Heck) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCommemorating the life of William D. Ruckelshaus.
	
 Whereas William D. Ruckelshaus was born on July 24, 1932, in Indianapolis, Indiana, the son of Marion Doyle and John K. Ruckelshaus;
 Whereas Mr. Ruckelshaus served for two years in the United States Army, as a drill sergeant at Fort Lewis in Tacoma, Washington;
 Whereas Mr. Ruckelshaus graduated from Princeton University with an A.B. (cum laude) in 1957 and from Harvard Law School with an LL.B. in 1960;
 Whereas, in his early career, Mr. Ruckelshaus served as deputy attorney general of Indiana, where he helped draft the State’s first air pollution control laws and obtained court orders to prohibit industries and municipalities from polluting the State’s water supply;
 Whereas Mr. Ruckelshaus was a longtime resident of Seattle, having moved his family to the Seattle area in 1975 to serve as Vice President of Legal Affairs for Washington State-based timber company Weyerhaeuser, and became a leading Northwest voice for the environment;
 Whereas, in 1969, former President Richard Nixon appointed Mr. Ruckelshaus assistant attorney general in charge of the Civil Division of the Department of Justice;
 Whereas, in 1970, President Nixon appointed Mr. Ruckelshaus to serve as the founding administrator of the Environmental Protection Agency (EPA), which he returned to lead again from 1983–1985;
 Whereas Mr. Ruckelshaus helped build the EPA from the ground up, devising its enforcement strategy and later developing air-pollution controls, holding companies and cities responsible for water pollution and banning the use of dichlorodiphenyltrichloroethane (DDT) for domestic agriculture, a major factor in the survival and rebounding of the bald eagle;
 Whereas Mr. Ruckelshaus was named by Time magazine in 2008 as among the best Cabinet secretaries in United States history for his work focusing the EPA’s mission and drawing significant public support and visibility for the agency;
 Whereas Mr. Ruckelshaus later said of his time at the EPA: At EPA, you work for a cause that is beyond self-interest and larger than the goals people normally pursue; Youre not there for the money, youre there for something beyond yourself;
 Whereas, in 1973, Mr. Ruckelshaus returned to the Department of Justice to serve as the acting director of the Federal Bureau of Investigation, and then as top deputy to Attorney General Elliot L. Richardson, where he successfully pursued corruption charges against Vice President Spiro Agnew;
 Whereas Mr. Ruckelshaus joined Attorney General Elliot Richardson in resigning and refusing to implement President Nixon’s unlawful order to fire the independent special prosecutor investigating Watergate in the 1973 events known as the Saturday Night Massacre;
 Whereas Mr. Ruckelshaus’ diverse private sector career included 12 years as chief executive of Browning-Ferris Industries, where he led the company to shift away from the business of hazardous waste disposal and toward recycling operations;
 Whereas Mr. Ruckelshaus was appointed in 2007 by Washington State Governor Christine Gregoire as the first leader of the Puget Sound Partnership, an environmental agency in Washington State, to organize the cleanup of the Puget Sound and salmon recovery;
 Whereas the William D. Ruckelshaus Center was established as a joint effort between the University of Washington and Washington State University to foster collaborative public policy in Washington State and the Pacific Northwest and continues to carry on Mr. Ruckelshaus’ legacy by assisting public, private, Tribal, nonprofit, and other leaders to build consensus, resolve conflicts, and develop innovative, shared solutions;
 Whereas President Barack Obama awarded Mr. Ruckelshaus the Presidential Medal of Freedom in 2015, the highest civilian honor in the United States, recognizing his service to the country;
 Whereas Mr. Ruckelshaus died on November 27, 2019, at the age of 87 at his home in Seattle, Washington; and
 Whereas Mr. Ruckelshaus is survived by his wife, Jill Ruckelshaus, their children, Jennifer and William Ruckelshaus and Robin Kellogg, his daughters, Catherine and Mary Ruckelshaus, his sister, Marion Ruckelshaus Bitzer, and 12 grandchildren: Now, therefore, be it
	
 That the House of Representatives— (1)honors William D. Ruckelshaus for his principled service to our Nation, his commitment to the rule of law throughout his career, and his work to ensure a livable planet for future generations; and
 (2)expresses profound sorrow at the death of William D. Ruckelshaus and offers condolences to his family, friends, and colleagues.
			